Exhibit 10.49

 

Description of Compensation Payable to Non-Employee Directors

 

The following summarizes the current compensation and benefits received by the
Company’s non-employee directors. It is intended to be a summary of existing
arrangements and is not intended to provide any additional rights to any
director.

 

Each non-employee director of the Company will receive an annual fee of $60,000
per year, payable $15,000 per calendar quarter, and $2,500 for each board
meeting attended in person and $1,500 for each meeting attended via
teleconference. In addition, the chair of the Audit Committee of the Board of
Directors will be paid a fee of $10,000 per year, payable $2,500 per calendar
quarter, to serve in such capacity, the chair of each other committee of the
Board of Directors will be paid a fee of $7,500 per year, payable $1,875 per
calendar quarter, to serve in such capacity, and other committee members will be
paid a fee of $2,000 per year, payable $500 per calendar quarter, per committee
for service on committees of the Board of Directors.